                                                                                           JS-6
               1
               2
               3
               4
               5
               6
               7
               8                          UNITED STATES DISTRICT COURT
               9                        CENTRAL DISTRICT OF CALIFORNIA
               10                                    LOS ANGELES
               11 YESENIA GONZALEZ,                            Case No.     CV 19-1871-GW-AFMx
               12                     Plaintiff,               ORDER RE STIPULATION TO
                                                               DISMISS ACTION
               13 v.
                                                               Judge:     Hon. GEORGE H. WU
               14 LONG BEACH UNIFIED SCHOOL
                  DISTRICT,                                    Complaint Filed: March 14, 2019
               15                                              Trial Date:      None
                              Defendant.
               16
               17
                                                         ORDER
               18
                          Based on the Parties’ Stipulation this Court vacates the order to show cause
               19
                    hearing scheduled for September 5, 2019 and dismiss this matter with prejudice.
               20
                    Dated: August 7, 2019
               21
               22
                                                       HON. GEORGE H. WU,
               23                                      UNITED STATES DISTRICT JUDGE
               24
               25
               26
               27
               28
005325.00544
24586840.1
                                                         ORDER
                1                             CERTIFICATE OF SERVICE
                2
                    Case Name: Yesenia Gonzalez v. Long Beach Unified School District
                3
                    No.: 2:19-CV-01871-GW-AFM
                4
                         On August 7, 2019, I filed the following document(s) described as
                5 [PROPOSED] ORDER RE STIPULATION TO DISMISS ACTION
                  electronically through the CM/ECF system. All parties on the Notice of Electronic
                6 Filing to receive electronic notice have been served through the CM/ECF system.
                7          The party(ies) listed below are currently on the list to receive e-mail notices
                    for this case.
                8
                  Bruce Bothwell                               Attorney for Plaintiff
                9 Law Offices of Bruce Bothwell
                  400 Oceangate, Suite 520
               10 Long Beach, CA 90802
                  562-435-0818
               11 Fax 562-435-0878
                  brucebothwell@yahoo.com
               12
               13
                      BY EMAIL: I have caused the above-mentioned document(s) to be
               14       electronically served on the above-mentioned person(s), who are currently
                        on the list to receive e-mail notices for this case.
               15
               16         Executed on August 7, 2019, at Cerritos, California.
               17          I declare under penalty of perjury under the laws of the State of California
                    that the foregoing is true and correct.
               18
               19                                          /s/ Marlon C. Wadlington
                                                            Marlon C. Wadlington
               20
               21
               22
               23
               24
               25
               26
               27
               28
005325.00544
24586840.1
                                                          ORDER
